Name: Commission Regulation (EEC) No 1130/88 of 27 April 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 88 No L 107/29Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1130/88 of 27 April 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 887/88 (4), Having regard to Council Regulation (EEC) No \ 569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 1074/88 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza, rape and sunflower will be confirmed or replaced as from 28 April 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Article 2 This Regulation shall enter into force on 28 April 1988 . (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 377, 31 . 12. 1987, p. 30. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 88, 1 . 4. 1988, p. 6. (*) OJ No L 167, 25 . 7. 1972, p. 9 . ( «) OJ No L 176, 1 . 7. 1987, p. 30. f) OJ No L 183, 3 . 7 . 1987, p. 14. ( «) OJ No L 183, 3 . 7. 1987, p. 16 . ( ») OJ No L 378, 31 . 12. 1987, p. 27. (10) OJ No L 104, 23. 4. 1988, p. 34 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . (12) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 . No L 107/30 Official Journal of the European Communities 28 . 4. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current . 4 1st period 5 2nd period 6 3rd period 7 0 4th period 8 (') 5th period 9 0 1 . Gross aids (ECU) : I I \ I  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 * 0,000 0,000  Other Member States 24,873 25,270 25,625 22,246 21,699 21,699 2. Final aids : l I \ \ (a) Seed harvested and processed in : \ ||  Federal Republic of Germany l III II|| (DM) 60,34 61,29 62,13 52,94 51,66 51,96  Netherlands (Fl) 67,05 68,11 69,05 59,53 58,11 58,41  BLEU (Bfrs/Lfrs) 1 192,23 1 211,31 1 228,45 1 065,29 1 038,85 1 034,06  France (FF) 180,31 183,28 185,83 159,87 155,55 156,25  Denmark (Dkr) 215,14 218,61 221,78 192,10 187,21 185,43  Ireland ( £ Irl) 20,041 20,372 20,679 17,813 17,334 17,254  United Kingdom ( £) 15,082 15,343 15,605 13,338 12,934 12,807  Italy (Lit) 37 802 38 434 38 923 33 279 32 325 32 124  Greece (Dr) 2 317,72 2 364,34 2 403,41 . 1 921,80 1 818,09 1 750,39 (b) Seed harvested in Spain and \ III IIII processed : l IIl Ill.I  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 794,18 3 855,40 3 909,01 3 375,37 3 290,46 3 261,09 (c) Seed harvested in Portugal and \ II ll|| processed : I IIl llIl  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 775,86 4 838,55 4 903,00 4 296,14 4 191,30 4 145,26 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 28 . 4. 88 Official Journal of the European Communities No L 107/31 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 4 1st period 5 2nd period 6 3rd period 7 0 4th period 8 (') 5th period 9 (') 1 . Gross aids (ECU):  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 27,373 27,770 28,125 24,746 24,199 24,199 2. Final aids : li Il (a) Seed harvested and processed in : IIIlIlI  Federal Republic of Germany IIIIIl\ (DM) 66,31 67,25 68,09 58,84 57,56 57,86  Netherlands (Fl) 73,73 74,79 75,73 66,15 64,72 65,02  BLEU (Bfrs/Lfrs) 1 312,39 1 331,47 1 348,62 1 185,45 1 159,02 1 154,23  France (FF) 199,00 201,97 204,52 178,56 174,24 174,94  Denmark (Dkr) 237,03 240,50 243,67 213,98 209,10 207,32  Ireland ( £ Irl) 22,120 22,450 22,758 19,892 19,413 19,332  United Kingdom ( £) 16,723 16,983 17,246 14,979 14,575 14,448  Italy (Lit) 41 795 42 427 42 916 37 272 36 318 36 116  Greece (Dr) 2 638,57 2 685,19 2 724,26 2 242,65 2 138,94 2 071,24 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 385,53 385,53 385,53 385,53 ' 385,53 385,53  in another Member State (Pta) 4 179,71 4 240,94 4 294,54 3 760,90 3 675,99 3 646,62 (c) Seed harvested in Portugal and l processed : I  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 5 205,18 5 267,86 5 332,31 4 725,46 4 620,61 4 574,58 (!) Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 107/32 Official Journal of the European Communities 28 . 4. 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 (') 1 . Gross aids (ECU) :  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 34,100 34,385 34,313 34,241 30,786 2. Final aids : IIIlI || (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM) 82,51 83,20 83,05 82,99 73,17  Netherlands (Fl) 91,80 92,57 92,38 92,31 82,24  BLEU (Bfrs/Lfrs) 1 635,22 1 648,87 1 645,40 1 641,20 1 475,10  France (FF) 248,42 250,48 249,63 248,52 222,63  Denmark (Dkr) 295,51 297,97 297,33 296,69 266,42  Ireland ( £ Irl) 27,614 27,843 27,777 27,678 24,799  United Kingdom ( £) 20,945 21,116 21,063 21,010 18,731  Italy (Lit) 52 240 52 669 52 396 52 079 46 540  Greece (Dr) 3 366,19 3 386,74 3 340,49 ,3 313,40 2 861,16 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 4 028,24 4 072,17 4 059,59 4 033,60 3 500,65 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 743,66 6 783,93 6 765,92 6 733,65 6 119,69  in another Member State (Esc) 6 548,47 6 587,57 6 570,08 6 538,75 5 942,56 3. Compensatory aids : \ \  in Spain ' (Pta) 3 984,17 4 029,20 4 016,62 3 990,63 3 456,57 4. Special aid : I I \  in Portugal (Esc) 6 548,47 6 587,57 6 570,08 6 538,75 5 942,56 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM 2,076600 2,071620 2,066640 2,061760 2,061760 2,047230 Fl 2,328760 2,324680 2,320310 2,315930 2,315930 2,303370 Bfrs/Lfrs 43,446300 43,441700 43,429800 43,417300 43,417300 43,386200 FF 7,053290 7,065560 7,077770 7,090130 7,090130 7,127760 Dkr 7,981820 8,003530 8,024610 8,043410 8,043410 8,106350 £Irl 0,778048 0,777990 0,778428 0,778595 0,778595 0,779669 £ 0,658866 0,660251 0,661470 0,662646 0,662646 0,666532 Lit 1 543,66 1 548,93 1 555,18 1 561,44 1 561,44 ' 1 578,70 Dr 166,63400 167,84200 169,38200 171,21200 171,21200 176,05900 Esc 169,90600 170,80500 171,61300 172,55900 172,55900 175,22100 Pta 137,20900 137,69800 138,18300 138,61100 138,61100 139,92100